Case 2:20-cv-01374-CBM-MAA Document 78 Filed 03/10/21 Page 1 of 2 Page ID #:526




  1

  2

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10

 11   DOUGLAS KIRKLAND,                            Case No.: 2:20-cv-1374-CBM-MAA(x)

 12                                                AMENDED DEFAULT JUDGMENT
               Plaintiff,
 13                                                BY COURT AS TO DEFENDANTS
          v.                                       KFIR MOYAL, KFIR MOYAL ART
 14                                                GALLERY INC., AND KFIR MOYAL
      NAUSICAA RAMPONY et al.                      ART LLC FDBA KFIR MOYAL ART
 15
                                                   GALLERY INC.
 16            Defendants.
 17

 18            Consistent with the Court’s Orders re: Plaintiff’s Application for Default
 19   Judgment By Court (Dkt. Nos. 57, 76), default judgment is entered in favor of
 20   Plaintiff and against Defendants Kfir Moyal, Kfir Moyal Art Gallery Inc., and Kfir
 21   Moyal Art LLC fdba Kfir Moyal Art Gallery Inc., jointly and severally, in the
 22   amount of $150,000 in statutory damages, $6,600 in attorneys’ fees, and $1,191.08 in
 23   costs.
 24

 25   Dated: March 10, 2021.                   __________________________________
                                               Honorable Consuelo B. Marshall
 26
                                               United States District Judge
 27
                                               cc: FISCAL
 28
                                                  - 1-
Case 2:20-cv-01374-CBM-MAA Document 78 Filed 03/10/21 Page 2 of 2 Page ID #:527




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                           - 2-
